Exhibit 10.1

EXECUTION VERSION

COOPERATION AGREEMENT

This COOPERATION AGREEMENT (this “Agreement”) is made and entered into as of
March 13, 2017, by and among Banc of California, Inc., a Maryland corporation
(the “Company”), Legion Partners Asset Management, LLC , a Delaware limited
liability company (“Legion Partners”) and the other persons and entities listed
on Schedule A hereto (collectively and together with other Affiliates of Legion
Partners who are or hereafter become beneficial owners of any shares of Common
Stock (as defined below), the “Legion Group” and each individually, a “Member”).
Certain capitalized terms used in this Agreement are also defined in Section 8.

WHEREAS, on February 6, 2017, a Member submitted to the Company a letter (the
“Nomination Notice”) submitting a business proposal and nominating two nominees,
Roger H. Ballou (“Mr. Ballou”) and Marjorie Bowen (“Ms. Bowen”), for election to
the Company’s Board of Directors (the “Board”) at the 2017 Annual Meeting of
Stockholders of the Company (the “2017 Annual Meeting”);

WHEREAS, as of the date hereof, the Legion Group beneficially owns 3,287,879
shares of the issued and outstanding common stock of the Company, par value
$0.01 per share (the “Common Stock”), including 696,700 shares underlying
certain call options;

WHEREAS, the Board has determined it to be in the best interests of stockholders
to increase the size of the Board by two (2) members;

WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders, and the Company and the Legion Group have agreed
that it is in their mutual interest, to enter into this Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Board of Directors.

(a) Promptly following the execution of this Agreement, the Legion Group shall
irrevocably withdraw the Nomination Notice with immediate effect.

(b) The Company agrees to continue to conduct a search for two (2) new
independent directors (the “New Independent Directors”) to serve on the Board,
each of whom (x) qualifies as “independent” pursuant to the Securities and
Exchange Commission (“SEC”) rules and New York Stock Exchange (the “NYSE”)
listing standards and (y) shall have such qualifications and financial and
business experience to serve on the Board as shall be determined by the Board in
consultation with the Legion Group. Following the execution of this Agreement,
such search shall be conducted in collaboration with the Legion Group. Ms. Bowen
and Mr. Ballou, together with other mutually agreed-upon candidates, shall be
considered to serve as the New Independent Directors. Each of the Legion Group
and the Company acknowledges that prior to the date hereof they have shared the
names of potential director candidates in connection with the appointment of one
(1) New Independent Director and agrees to share the names of any future
director candidates identified by either party. The Board shall select each New
Independent Director from candidates identified as mutually acceptable by the
Legion Group and the Board and each New Independent Director, following his or
her selection, shall be promptly appointed to (i) the Board, with one New
Independent Director to serve as a Class I director, with a term expiring at the
2019 annual meeting of the stockholders of the Company and the other to serve as
a Class III director, with a term expiring at the 2018 annual meeting of the
stockholders of the Company and (ii) the Board of Directors of Banc of
California, N.A. (the “Bank”).



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the candidates for the New
Independent Directors shall be, as of the date of his or her appointment to the
Board, able to serve (without the necessity to obtain any waiver) as a member of
both the Boards of Directors of the Bank and the Company. Upon appointment to
the Board, the New Independent Directors will be subject to the same protections
and obligations regarding confidentiality, conflicts of interests, fiduciary
duties, trading and disclosure policies and other governance guidelines and
policies and will have the same rights and benefits, including (but not limited
to) with respect to insurance, indemnification, compensation and fees as are
available generally to the other non-executive members of the Board.

2. Voting. During the Restricted Period (as hereinafter defined), each of the
Members shall cause, and shall cause their respective Affiliates and associates
to cause, all shares of Common Stock or any rights, warrants, options or other
securities convertible into or exchangeable for shares of Common Stock or any
other securities of the Company for which they have the right to vote, directly
or indirectly, to be present in person or by proxy for quorum purposes and to be
voted at any meeting of stockholders or at any adjournments or postponements
thereof, and to consent in connection with any action by consent in lieu of a
meeting, (i) in favor of each director nominated and recommended by the Board
for election at any such meeting, (ii) against any stockholder nominations for
director that are not approved and recommended by the Board for election at any
such meeting and against any proposals or resolutions to remove any member of
the Board and (iii) except in connection with any Opposition Matter (as defined
below) or Other Voting Recommendation (as defined below), in accordance with the
recommendations by the Board on all other proposals of the Board set forth in
the Company’s proxy statements; provided, that, in the event that Institutional
Stockholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”)
recommends otherwise with respect to any matter (other than nominees for
election as directors to the Board), each of the Members shall have the right to
vote in accordance with the ISS or Glass Lewis recommendation (the “Other Voting
Recommendation”). For purposes of this Agreement, “Opposition Matter” shall mean
any of the following transactions submitted to a vote of stockholders: (A) the
sale or transfer of all or substantially all of the Company’s assets in one or a
series of transactions; (B) the sale or transfer of a majority of the
outstanding shares of the Company’s Common Stock (through a merger, stock
purchase, or otherwise); (C) any merger, consolidation, acquisition of control
or other business combination; (D) any tender or exchange offer; (E) any
dissolution, liquidation, or reorganization; (F) any changes in the Company’s
capital structure (but excluding any proposal regarding adoption or amendment of
equity plans, which shall not be deemed an Opposition Matter for purposes of
this Agreement); (G) any transactions that would result in a change in control
of the Company; or (H) any debt or equity financings.

3. Standstill. Without the prior consent of a majority of the Board, no Member
shall, and each shall cause each of its respective Affiliates, associates and
Representatives not to, do any of the following for a period (the “Restricted
Period”) commencing on the date hereof and ending on the day after the 2017
Annual Meeting (provided, that nothing in this Section 3 shall limit any actions
that may be taken by any member of the Board acting in such capacity consistent
with his fiduciary duties and, provided, further that the Company holds the 2017
Annual Meeting no later than June 30, 2017):

(a) acquire, offer or agree to acquire (except by way of stock dividends or
other distributions or offerings made available to holders of voting securities
of the Company generally on a pro rata basis), directly or indirectly, whether
by purchase, tender or exchange offer, through the acquisition of control of
another Person, by joining a partnership, limited partnership, syndicate or
other “group” (within the meaning of Section 13(d)(3) of the Exchange Act),
through swap or hedging transactions or otherwise, any voting securities of the
Company or any voting rights decoupled from the underlying voting securities
which would result in the Legion Group (together with any other Person or
“group” referred to in this Section 3(a)) owning, controlling or otherwise
having any ownership or voting interest in 10% or more of the outstanding shares
of Common Stock of the Company;

 

2



--------------------------------------------------------------------------------

(b) (i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) under the Exchange Act)
of proxies or consents in any “election contest” with respect to the Company’s
directors (regardless of whether it involves the election or removal of
directors of the Company), (ii) seek to advise, encourage or influence any
Person with respect to the voting of any voting securities of the Company in any
“election contest” with respect to the Company’s directors (regardless of
whether it involves the election or removal of directors of the Company),
(iii) initiate, propose or otherwise “solicit” (as such term is defined in Rule
14a-1(l) under the Exchange Act) stockholders of the Company for the approval of
stockholder proposals in connection with the election or removal of directors of
the Company, or (iv) induce or attempt to induce any other Person to initiate
any such stockholder proposal;

(c) form, join or in any way participate in a partnership, syndicate, or other
group, including without limitation any “group” as defined under
Section 13(d)(3) of the Exchange Act (other than the existing group to which the
Members are currently party to), with respect to any voting securities of the
Company in connection with any “election contest” with respect to the Company’s
directors or any stockholder proposal for consideration at any stockholder
meeting except as otherwise expressly provided in this Agreement;

(d) deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof, except as expressly set forth in this Agreement (other than any
such voting trust, arrangement or agreement solely among the Members that is
otherwise in accordance with this Agreement)

(e) seek, alone or in concert with others, (1) to call a meeting of stockholders
or solicit consents from stockholders or conduct a nonbinding referendum of
stockholders, (2) to obtain representation on the Board except as otherwise
expressly provided in this Agreement, (3) to effect the removal of any member of
the Board, (4) to make or be a proponent of a stockholder proposal at any
meeting of the stockholders of the Company, or (5) to amend any provision of the
Company’s certificate of incorporation or bylaws or make a request for any
stockholder list or other books and records of the Company, whether pursuant to
the Maryland General Corporation Law, the Company’s bylaws or otherwise;

(f) knowingly effect or seek to effect (including, without limitation, by
entering into any discussions, negotiations, agreements or understandings
whether or not legally enforceable with any Person), offer or propose to effect,
cause or participate in, or in any way assist or facilitate any other Person to
effect or seek, offer or propose to effect or participate in, (i) any
acquisition of more than 10% of any securities, or any material assets or
businesses, of the Company or any of its subsidiaries, (ii) any tender offer or
exchange offer, merger, acquisition, share exchange or other business
combination involving more than 10% of any of the voting securities or any of
the material assets or businesses of the Company or any of its subsidiaries,
(iii) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its subsidiaries
or any material portion of its or their businesses, or (iv) make any public
statement with respect to a transaction described in the foregoing clauses
(i)-(iii);

(g) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to the foregoing, or advise, assist, encourage or
seek to persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing; or

 

3



--------------------------------------------------------------------------------

(h) make or in any way advance any request or proposal to amend, modify or waive
any provision of this Agreement other than in a nonpublic and confidential
manner and which nonpublic and confidential request could not reasonably be
expected by the Company to require public disclosure by any party hereto.

Each Member further agrees, during the Restricted Period, to refrain from taking
any action through any Person who is part of the Schedule 13D group (as defined
under Section 13(d)(3) of the Exchange Act) as of the date hereof with the
Legion Group but who is not a party hereto, which, if taken by such Member would
violate this Agreement. Notwithstanding the foregoing, nothing in this Section 3
or elsewhere in this Agreement shall prohibit or restrict any Member from:
(A) communicating privately with the Board or any officer or director of the
Company, regarding any matter, so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications, (B) communicating privately with stockholders of the
Company and others in a manner that does not otherwise violate this Section 3,
(C) taking any action necessary to comply with any law, rule or regulation or
any action required by any governmental or regulatory authority or stock
exchange that has, or may have, jurisdiction over the Members or any of their
respective Affiliates or associates, provided that a breach by the Members of
this Agreement is not the cause of the applicable requirement, or
(D) communicating with their investors in quarterly or annual letters consistent
with prior practice.

4. Expenses. Within ten (10) business days of execution of this Agreement, the
Company will reimburse the Legion Group for up to One Hundred Thousand Dollars
($100,000) of its legal fees and expenses incurred in connection with its
investment in the Company.

5. Non-Disparagement. During the Restricted Period, no Member shall, and each
shall cause each of its respective Affiliates, associates and Representatives
not to disparage the Company, stockholders, current or former officers and
directors of the Company or its subsidiaries in any way, including, but not
limited to, its name, business reputation, Board decisions or business
practices, except for truthful factual statements as may be required by law,
regulation or valid legal process. The Legion Group and the Company agree not
to, and to cause their associates, Affiliates and Representatives not to, make
any public comments or statements to the press, employees and stockholders of
the Company if such statement or comment is disparaging to the other party,
except for truthful statements as may be required by law, regulation or valid
legal process.

6. Press Release and Other Public Disclosures.

(a) As soon as practicable on or after the date hereof and no later than one
business day following the date of this Agreement, the Company shall announce
this Agreement and the material terms hereof by means of a press release in the
form attached hereto as Exhibit A (the “Mutual Press Release”). Prior to the
issuance of the Mutual Press Release, none of the parties shall issue any press
release, public announcement or other public statement (including, without
limitation, in any filing required under the Exchange Act) regarding this
Agreement or take any action that would require public disclosure thereof
without the prior written consent of the other party. None of the parties hereto
shall make any public statements (including in any filing with the SEC or any
other regulatory or governmental agency, including any stock exchange) that are
inconsistent with, or otherwise contrary to, the statements in the Mutual Press
Release or the terms of this Agreement.

(b) No later than two business days following the date of this Agreement, the
Legion Group shall file with the SEC an amendment to their Schedule 13D in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement, disclosing applicable items to conform to their obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the Mutual
Press Release and the terms of this Agreement. The Legion Group shall provide
the Company and its Representatives with a reasonable opportunity to review the
Schedule 13D Amendment prior to it being filed with the SEC and consider in good
faith any comments of the Company and its Representatives.

 

4



--------------------------------------------------------------------------------

(c) No later than two business days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement and the Mutual Press Release as exhibits
thereto (the “Form 8-K”). The Form 8-K shall be consistent with the Mutual Press
Release and the terms of this Agreement. The Company shall provide the Legion
Group and its Representatives with a reasonable opportunity to review and
comment on the Form 8-K prior to the filing with the SEC and consider in good
faith any comments of the Legion Group.

7. Representations and Warranties.

(a) Each Member, on behalf of herself, himself or itself, as applicable,
represents and warrants that (a) such Member has the power and authority to
execute and deliver this Agreement and to perform all its obligations and
consummate the transactions contemplated hereby, and (b) this Agreement has been
duly and validly authorized, executed and delivered by such Member, constitutes
a valid and binding obligation and agreement of such Member and is enforceable
against such Member in accordance with its terms.

(b) The Company hereby represents and warrants that (a) it has the power and
authority to execute and deliver this Agreement and to perform all its
obligations and consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.

8. Definitions.

(a) “Affiliate” and “associate” have the respective meanings set forth in Rule
12b-2 under the Exchange Act.

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

(c) “Person” means any individual, partnership, corporation, limited liability
company, or other entity, group, syndicate, trust, government or agency thereof,
or any other association or entity.

(d) “Representative” means the agents, advisors, partners, officers, key
employees or directors of any Person.

(e) “Third Party” means any Person that is not a party to this Agreement, a
director or officer of the Company, or legal counsel to any party to this
Agreement.

 

5



--------------------------------------------------------------------------------

9. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt, (b) upon sending if sent by email to the email
addresses below and the appropriate confirmation is received, (c) one day after
being sent by nationally recognized overnight carrier to the addresses set forth
below or (d) when actually delivered if sent by any other method that results in
delivery, with written confirmation of receipt:

 

If to the Company:    With copies to:

Banc of California, Inc.

   Morrison & Foerster LLP

18500 Von Karman Avenue, Suite 1100

   707 Wilshire Blvd

Irvine, California, 92612

   Los Angeles, CA 90017

Attention: John C. Grosvenor, General Counsel

   Attention: Henry M. Fields, Esq.

Email: John.Grosvenor@bancofcal.com

   Email: Hfields@mofo.com       and    Morrison & Foerster LLP    250 W 55th St
   New York, NY 10019    Attention: Spencer D. Klein, Esq.    Email:
SpencerKlein@mofo.com   

If to the Legion Group or any Member:

   With a copy to (which shall not constitute notice):

Legion Partners Asset Management, LLC

9401 Wilshire Blvd, Suite 705

Beverly Hills, CA 90212

Attention: Bradley S. Vizi

E-mail: bvizi@legionpartners.com

  

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky, Esq. and Elizabeth

Gonzalez-Sussman, Esq.

E-mail: swolosky@olshanlaw.com;

egonzalez@olshanlaw.com

10. Assignments. This Agreement shall not be assignable by operation of law or
otherwise by any party hereto without the consent of the other parties. Subject
to the foregoing sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the successors and assigns of each
party to this Agreement.

11. Remedies. Each of the Members, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other party
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached and
that such injury would not be adequately compensable in damages. It is
accordingly agreed that the Members, on the one hand, and the Company, on the
other hand, shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other party hereto
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity.

12. Governing Law. The performance, construction and enforcement of this
Agreement and the documents executed in connection with this Agreement shall be
governed by the laws of the State of Maryland, notwithstanding any choice of law
or conflicts of law rule that would otherwise dictate the application of the law
of a different jurisdiction. The parties agree that any action or proceeding in
respect of any claim arising out of or related to this Agreement shall be
brought exclusively in a federal or state court located in the State of Maryland
(the “Chosen Court”) and (i) hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the Chosen Court for any actions, suits
or proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby, (ii) waive any objection to laying venue in any such action
or proceeding in the Chosen Court and (iii) waive any objection that the Chosen
Court are an inconvenient forum or lack jurisdiction.

 

6



--------------------------------------------------------------------------------

13. No Waiver. Neither the failure nor any delay by a party in exercising any
right, power or privilege under this Agreement will operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

14. Amendments; Counterparts. Any amendment or modification of the terms and
conditions set forth herein or any waiver of such terms and conditions must be
agreed to in a writing signed by each party hereto. This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same agreement. Signatures to this
Agreement transmitted, by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.

15. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not intended to and does not confer any rights on, and
is not enforceable by, any other Persons.

16. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

BANC OF CALIFORNIA, INC. By:   /s/ John Grosvenor   Name: John Grosvenor  
Title:   General Counsel

 

LEGION PARTNERS, L.P. I By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi   Title:   Managing Member

 

LEGION PARTNERS, L.P. II By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi   Title:   Managing Member

 

LEGION PARTNERS SPECIAL

OPPORTUNITIES, L.P. I

By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi   Title:   Managing Member

 

LEGION PARTNERS SPECIAL

OPPORTUNITIES, L.P. V

By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi   Title:   Managing Member



--------------------------------------------------------------------------------

LEGION PARTNERS, LLC By:  

Legion Partners Holdings, LLC

Sole Member

By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi   Title:   Managing Member

 

LEGION PARTNERS ASSET MANAGEMENT, LLC By:   /s/ Bradley S. Vizi   Name: Bradley
S. Vizi   Title:   Managing Director

 

LEGION PARTNERS HOLDINGS, LLC By:   /s/ Bradley S. Vizi   Name: Bradley S. Vizi
  Title:   Managing Member

 

/s/ Bradley S. Vizi Bradley S. Vizi

 

/s/ Christopher S. Kiper Christopher S. Kiper

 

/s/ Raymond White Raymond White



--------------------------------------------------------------------------------

Schedule A

Legion Partners, L.P. I

Legion Partners, L.P. II

Legion Partners Special Opportunities, L.P. I

Legion Partners Special Opportunities, L.P. V

Legion Partners, LLC

Legion Partners Holdings, LLC

Bradley S. Vizi

Christopher S. Kiper

Raymond White



--------------------------------------------------------------------------------

Exhibit A

Mutual Press Release

[See Exhibit 99.1 to the Form 8-K]